PER CURIAM.
This is an appeal from a judgment for attorney's fees. The appellant claims that under Section 627.401(2), Florida Statutes (1975), attorney’s fees are not recoverable on insurance contracts not issued for delivery in Florida.
The appellant sold the appellee’s deceased husband two policies of credit life insurance on loans made to the Rucks by the Federal Land Bank of Columbia, South Carolina. Mr. Rucks was a Florida resident, the policies were purchased in Florida, and certificates of insurance were issued in Florida. The certificates referred to a master policy on file with the Federal Land Bank in Columbia.
Section 627.401(2) provides that the statute authorizing the recovery of attorney’s fees, Section 627.428(1), is not applicable to contracts of insurance not issued for delivery in Florida. However, Section 627.401(5) states that the only provision of Part II of Chapter 627 [which includes Sections 627.-401(2) and 627.428(1)] applicable to credit life insurance policies is Section 627.428(1), attorney’s fees. In addition, in a previous review of this case, this court held that the contract of insurance consists of both the certificate and the master policy. Bucks v. Old Republic Life Insurance Co., 345 So.2d 795 (Fla. 4th DCA 1977).1
*609It would appear that the legislature specifically intended that credit life insurance policy holders be entitled to attorney’s fees under Section 627.428(1). When we consider the fact that the policies were sold in Florida to a Florida resident and certificates issued in Florida, together with the statutory provisions and this court’s previous decision in this case, supra, we believe the trial court was correct in assessing attorney’s fees. We further find no support in the record for appellant’s claim that the amount of the award was excessive. There was abundant evidence to support the award.
Accordingly, the judgment of the trial court is affirmed.
ANSTEAD, DAUKSCH and LETTS, JJ., concur.

. Blue Cross of Florida, Inc. v. Turner, 363 So.2d 133 (Fla. 1st DCA 1978).